PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




DATE:    18 July 2022
TO:  Certificates of Correction Branch
FROM: Jeffrey Barton, SPE, Art Unit 1726
SUBJECT: Request for Certificate of Correction 

Please issue a Certificate of Correction in U. S. Letters Patent No. 10,714,767 as specified on the attached Certificate.


/JEFFREY T BARTON/Supervisory Patent Examiner, Art Unit 1726                                                                                                                                                                                                        
______________________
Jeffrey Barton, SPE
Art Unit 1726






UNITED STATES PATENT AND TRADEMARK OFFICE CERTIFICATE
Patent No. 10,714,767
Patented: 14 July 2020
On petition requesting issuance of a certificate for correction of inventorship pursuant to 35 U.S.C. 256, it has been found that the above identified patent improperly sets forth the inventorship.  Accordingly, it is hereby certified that the correct inventorship of this patent is:

Jared Farnsworth, Roseville, CA
Shigeki Hasegawa, Aichi-ken, Japan


/JEFFREY T BARTON/Supervisory Patent Examiner, Art Unit 1726                                                                                                                                                                                                        
_________________________
Jeffrey Barton, Supervisory Patent Examiner
Art Unit 1726